         Case 3:16-cv-00133-VAB Document 588 Filed 10/26/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

MICHAEL HALLORAN, et al.,                             : DOCKET NO. 3:16-CV-00133-VAB
                                                      :
                              Plaintiffs              :
                                                      :
                      vs.                             :
                                                      :
HARLEYSVILLE PREFERRED                                :
INSURANCE CO., et al.,                                :
                                                      :
                              Defendants.             : October 26, 2018

                    CERTAIN DEFENDANTS’ MOTION FOR ORDER

       In its ruling on motions to dismiss, the Court dismissed all of the counts of the complaint

against two defendants – American Commerce and Allstate – and dismissed them entirely from

the case. (“Ruling,” ECF No. 585, at 1-2.)

       In the same Ruling, the Court likewise dismissed all of the counts of the complaint

against three other defendants – but did not include them in the list of defendants who had been

entirely dismissed from the case. Those three defendants are Metropolitan Property & Casualty

Insurance Company, Nationwide Property & Casualty Insurance Company and Trumbull

Insurance Company (the “Moving Defendants”). Because all of the claims against them have

been dismissed, the three Moving Defendants respectfully request an order clarifying that they

are dismissed from the case entirely.

       1.      Metropolitan. The only claims in the plaintiffs’ Fourth Amended Complaint

asserted against Metropolitan were those asserted in Counts 11, 54, 100 and 146, and all of those

claims were dismissed at pages 29, 31, 33 and 38 of the Ruling, respectively.

       2.      Nationwide.    The only claims in the plaintiffs’ Fourth Amended Complaint

asserted against Nationwide were those asserted in Counts 25, 86, 132 and 178, and all of those

claims were dismissed at pages 29, 31, 33 and 38 of the Ruling, respectively.
         Case 3:16-cv-00133-VAB Document 588 Filed 10/26/18 Page 2 of 3



       3.      Trumbull. The only claims in the plaintiffs’ Fourth Amended Complaint asserted

against Trumbull were those asserted in Counts 19, 83, 129 and 175, and all of those claims were

dismissed at pages 29, 31, 33 and 38 of the Ruling, respectively.

       Because there are no claims remaining in the case against the Moving Defendants, they

respectfully request an order clarifying the Ruling; clarifying that they are similarly situated to

American Commerce and Allstate; and stating that they are dismissed from the case entirely.



DEFENDANT, METROPOLITAN PROPERTY                     DEFENDANT, TRUMBULL
& CASUALTY INSURANCE COMPANY,                        INSURANCE COMPANY


By: ____/s/ Richard L. Fenton___________             By:     /s/ Thomas O. Farrish
      Richard L. Fenton, phv08139                            Thomas O. Farrish (ct26917)
      Mark L. Hanover, phv08143                              tofarrish@daypitney.com
      Kristen C. Rodriguez, phv08145                         John W. Cerreta (ct28919)
      DENTONS US LLP                                         jcerreta@daypitney.com
      233 S. Wacker Dr., Suite 5900                          Daniel J. Raccuia (ct29535)
      Chicago, IL 60606                                      draccuia@daypitney.com
      T: (312) 876-8000                                      Jennifer L. Shukla (ct30204)
      F: (312) 876-7934                                      jshukla@daypitney.com
      richard.fenton@dentons.com                             Day Pitney LLP
      mark.hanover@dentons.com                               242 Trumbull Street
      kristen.rodriguez@dentons.com                          Hartford, CT 06103-3499
                                                             (860) 275-0100
      Daniel P. Scapellati, ct03855                          (860) 275-0343 (fax)
      HALLORAN & SAGE, LLP
      225 Asylum St.                                         Michael P. Mullins (ct29746)
      Hartford, CT 06103                                     mmullins@daypitney.com
      T: (860) 522-6103                                      Day Pitney LLP
      F: (860) 548-0006                                      One International Place
      Scapellati@halloransage.com                            Boston, MA 02110
                                                             (617) 345-4600
                                                             (617) 345-4745
         Case 3:16-cv-00133-VAB Document 588 Filed 10/26/18 Page 3 of 3



DEFENDANT, NATIONWIDE PROPERTY &
CASUALTY INSURANCE COMPANY,

By: _____/s/ Daniel M. Blouin_____________
      Daniel M. Blouin (ct29984)
      Seyfarth Shaw LLP
      233 S. Wacker, Suite 8000
      Chicago, IL 60606
      T: (312) 460-5966
      dblouin@seyfarth.com

                                       CERTIFICATION

        I hereby certify that on the above date a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF system.



                                                     /s/ Thomas O. Farrish
                                                    Thomas O. Farrish
